Title: From Benjamin Franklin to [David Hartley], 1 January 1779
From: Franklin, Benjamin
To: Hartley, David


Dear Sir,
Passy, Jany. 1. 1779
I am glad to learn by your Favour of the 19th past, the good Disposition of the Board who are to manage the Exchange. They may depend on the fairest and most candid Proceeding on the Part of the Commissioners here.
Our Agent at Nantes, whose Name you desire, is Mr Schweighauser, a Noted Merchant there, who does our Business by Sub-Agents in the other Ports of that Part of France. It is left to your honourable Board to chuse either of the Ports named in the Passport, and the Captain of the Vessel bringing the Prisoners has only to enquire for a Mr Schweighauser or his Agent, who will be instructed by us to receive the Prisoners, & deliver the equal Number required.—
We shall apply to the Minister of the Marine relating to Morlaix, and endeavour to obtain the Appointment of that Place as desired; but apprehend it may be attended with Difficulty on Account of its Nearness to Brest.— I am ever, Dear Sir, Your most obedient humble Servant
B Franklin
